Citation Nr: 0702655	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-39 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for partial 
hysterectomy.  

5.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
post-traumatic stress disorder (PTSD), a right knee disorder, 
tinnitus, partial hysterectomy, and a left knee disorder.

The issue of service connection for a left knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The appellant testified before the undersigned Veterans Law 
Judge in October 2006.  A transcript of this hearing is of 
record.


FINDING OF FACT

On October 2006, prior to the promulgation of a decision in 
this appeal, the Board received notification from the 
appellant requesting withdrawal of her appeal, but only as it 
pertains to the claim of entitlement to service connection 
for the issues of post-traumatic stress disorder (PTSD), a 
right knee disorder, tinnitus, and partial hysterectomy.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, as to the issues of post-traumatic stress disorder 
(PTSD); a right knee disorder; tinnitus; and partial 
hysterectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn her appeal as it relates to entitlement to 
service connection for the issues of post-traumatic stress 
disorder (PTSD); a right knee disorder; tinnitus; and partial 
hysterectomy.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration as it regards 
these issues. Accordingly, the Board does not have 
jurisdiction to review those issues and they are dismissed.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is dismissed.

Entitlement to service connection for a right knee disorder 
is dismissed.

Entitlement to service connection for tinnitus is dismissed.

Entitlement to service connection for partial hysterectomy is 
dismissed.  


REMAND

The Board finds that additional development is warranted with 
respect to the appellant's claim for a left knee disorder.

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The appellant received this 
notice in March 2006.

The appellant contends that she incurred a left knee disorder 
during military service.  She essentially alleges that the 
rigors of physical training caused her to injure her left 
knee.  

The Board notes that at the appellant's October 2006 hearing, 
she identified a private physician and additional VA and non-
VA medical facilities, from which she received treatment for 
her claimed left knee disorder.  Treatment at Fort Meade and 
Fort Hood was undertaken while the veteran was a military 
dependent.  

To date, it does not appear that the RO has yet contacted 
neither the private physician nor the VA and non-VA medical 
facilities identified by the veteran, in order to obtain any 
outstanding medical treatment records.  Therefore, under the 
circumstances of this case, VA will not be able to completely 
satisfy its duty to notify and assist the veteran in 
substantiating her claim until the additional medical records 
are obtained.  Proceeding with the adjudication of this 
appeal without review of all relevant evidence may pose a 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore additional 
development must be undertaken prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
provide the names and addresses, and 
approximate dates of treatment, for all 
medical care providers, VA and non-VA, who 
treated her for left knee problems since 
September 1983.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and her representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.  
Specific inquiries should be made of the 
VA medical center in Temple, Texas; the 
appropriate military hospitals on the 
bases of Ft. Meade, Maryland (treatment 
beginning late 1983 to early 1984) and Ft. 
Hood, Texas.  At both of those facilities, 
the veteran was treated while a military 
dependent.  The RO should obtain the 
medical records of  Dr. Spencer, in 
Killeen, Texas.  If any records identified 
by the veteran cannot be obtained, the 
veteran and her representative should be 
so informed and it should be documented in 
the claims folder.

2.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for a 
left knee disorder must be readjudicated.  

3.  If the benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be provided to the 
veteran and her representative.  After the 
veteran and her representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


